Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heusel (US 2009/0010731) in view of Nagano (JP 61-206586 with references to machine translation attached).
Regarding claim 1, Heusel teaches a machine (1) for the separative machining of a plate-shaped workpiece (2) by a processing beam (p.0041), the machine comprising: a first movement unit (6) configured to move the plate-shaped workpiece in a first direction (X) (p.0041); a second movement unit (4) comprising a machining head (4) configured to emit the processing beam (p.0041-0043), wherein the second movement unit is configured to move the machining head in a second direction (Y) perpendicular to the first direction (X) to direct the processing beam onto the workpiece (p.0042); a workpiece support unit (5) including a workpiece-bearing face (top face of 5) for supporting the workpiece (as shown in Fig. 1); at least one support slide (13a, 13b) arranged to move freely in the second direction (Y) within a gap (gap within which 13a, 
Heusel fails to disclose a first workpiece support unit including a first workpiece-bearing face for supporting the workpiece; and a second workpiece support unit including a second workpiece-bearing face for supporting the workpiece, wherein the first workpiece support unit and the first workpiece bearing face are spaced apart by a gap from the second workpiece support unit and the second workpiece-bearing face, wherein the gap extends along the second direction (Y).
Nagano teaches a laser processing machine (Fig. 1) comprising a first workpiece support unit (7a) including a first workpiece-bearing face (top surface of 7a) for supporting the workpiece (3) (as shown in Fig. 1); and a second workpiece support unit (7b) including a second workpiece-bearing face (top surface of 7b) for supporting the workpiece (as shown in Fig. 1), wherein the first workpiece support unit and the first workpiece bearing face are spaced apart by a gap (gap between 7a and 7b; as shown in Fig. 1) from the second workpiece support unit and the second workpiece-bearing 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the workpiece support unit of Heusel, with Nagano, by providing a first and second workpiece support units spaced apart by a gap, for the advantages of easier handling of the workpiece.
Regarding claim 3, Heusel and Nagano combined teach the machine as set forth above, wherein the drive unit is configured to displace the at least one support slide in a controlled manner in the first direction (X) within the gap (Heusel; p.0053).
Regarding claim 4, Heusel and Nagano combined teach the machine as set forth above, wherein the machine comprises a third movement unit for moving the machining head in the first direction (X) within the gap (Heusel; p.0042).
Regarding claim 6, Heusel and Nagano combined teach all the elements of the claimed invention as set forth above, except for, wherein the at least one opening comprises a plurality of openings of at least one of various sizes and various geometries.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
It would have been an obvious matter of design choice to provide various sizes and shapes for the plurality of openings since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Heusel and Nagano combined teach the machine as set forth above, wherein at least one opening in the plurality of openings is connected to an external edge of the bearing face of the at least one support slide (Heusel; as shown in Fig. 6a).
Regarding claim 9, Heusel and Nagano combined teach the machine as set forth above, wherein the at least one support slide is displaceable in the second direction (Y) to a parking position (YP) outside of a displacement range of the machining head (Heusel; p.0053-0054).
Regarding claim 10, Heusel and Nagano combined teach the machine as set forth above, wherein one or more of at least one part-region of the bearing face of the at least one support slide and the at least one support slide itself is at least one of displaceable in the direction of gravity (Z) and downwardly pivotable (Heusel; as shown in Fig. 2a-2d, 3a, 3b; p.0044-0045; p.0047-0056).
Regarding claim 11, Heusel and Nagano combined teach the machine as set forth above, further comprising a discharge flap (35, 36) arranged adjacent to the gap wherein the at least one support slide is displaceable along the discharge flap and is arranged to pivot downwards conjointly with the discharge flap (Heusel; as shown in Fig. 3a, 3b).
Regarding claim 12, Heusel and Nagano combined teach the machine as set forth above, wherein the bearing face of the at least one support slide forms the upper 
Regarding claim 13, Heusel and Nagano combined teach the machine as set forth above, further comprising at least one of a small-parts container (37) and a parts chute (35, 36) attached to the at least one support slide (as shown in Fig. 3a and 6).
Regarding claim 14, Heusel and Nagano combined teach the machine as set forth above, further comprising a controller unit (22; NC of machine tool 1; p.0049; p.0013; p.0020; p.0055) configured to determine the position of the at least one support slide in the gap so as to depend on one or more of a size, a shape, and a thickness of a workpiece part to be cut off from the workpiece in the separative machining (Heusel; p.0049; p.0013; p.0020; p.0055).
Regarding claim 15, Heusel and Nagano combined teach the machine as set forth above, wherein the controller unit is configured to determine at least one of the position of the at least one support slide and of the opening of the bearing face in the first direction (X) so as to depend on the position of the machining head in the first direction (X) (Heusel; p.0049; p.0013; p.0020; p.0055).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heusel in view of Nagano as set forth above, and further in view of Epperlein (US 2014/0216223).
Regarding claim 7, Heusel and Nagano combined teach all the elements of the claimed invention as set forth above (as applied to claims 1 & 6), except for, wherein at least two of the openings are interconnected by a channel.

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Hensel to have modified the opening of the combination of Heusel-Nagano, by providing two openings interconnected by a channel as taught by Epperlein, to allow passage of the processing beam and remove cutout parts.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “However, even with this language, applicant respectfully submits that Heusel still fails to recite any element that could be a “support slide” that “can move freely within a displacement range of the processing beam along the gap,” as required by claim 1. Furthermore, the Office argues that Nagano discloses a laser processing machine having first and second workpiece support units 7a and 7b. However, Nagano also illustrates a laser head 2, which is directed to a gap between the two workpiece supporting plates 7a, 7b. There is no support arranged within this gap. It appears that this laser head 2 moves in the X direction along this gap. In contrast thereto, Heusel discloses a laser processing tool with a laser machining head 4 and a machining region 9 that is stationary. Heusel further describes a variable space between a first support 13a and a second support 13b, where the first support 13a is stationary in the X and Y directions (but able to fold downwards along a pivot axle 15a), and the second support 13b is moveable in the Y direction. Thus, applicant respectfully submits that due to the different concepts of the .  
Regarding claim 8, Applicant argues that “Claim 8 recites, “.. .wherein the at least one opening is connected to an external edge of the bearing face of the at least one support slide.” The Office refers to Figure 6a of Heusel as allegedly illustrating this feature. However, Fig. 6a of Heusel fails to disclose this feature. For one thing, it is clear from Fig. 6a, that hole 10 in support 13a is a full, closed circle that does not connect to any external edge of any bearing face of a support slide. Furthermore, it is evident that such a connection to an external edge of the bearing face is neither shown nor needed in FIG. 6a of the Heusel reference, as the machining region is confined to the opening in the first support 13a, and does not move. Nagano does not disclose support slides with any openings and therefore fails to cure this deficiency of Heusel.” on remarks page 10, lines 4-12.  In response to Applicant’s arguments, Heusel teaches wherein at least one 
Regarding claim 7, Applicant argues that “The Office concedes that even the combination of Heusel and Nagano fails to disclose at least two openings in a support slide that are interconnected by a channel. The Office alleges that Epperlein shows at least two openings are interconnected by a channel 67 as shown in FIG. 7f and 9d. However, applicant submits that there is no “channel 67” as the Office alleges, because 67 is merely a recess formed by the cut-out of a waste part 65 that is removed from the workpiece 21. This has nothing at all to do with openings in a support slide that are interconnected by a channel, e.g., channel 24 that connects openings 20 and 23 in support slide 13, as shown in FIG. 3 of the present application.” on remarks page 10, lines 16-23.  In response to Applicant’s arguments, Epperlein teaches a laser processing machine (Fig. 1-2, 6 and 8) wherein at least two of the openings are interconnected by a channel (67) (as shown in Fig. 7f and 9d). Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the opening of Heusel and Nagano, by providing two openings interconnected by a channel, to comply with the user requirements.
Regarding claims 3, 4 and 6-15, Applicant relies in the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/07/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761